                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     SHIRLEY SORIANO,                               Case No. 18-cv-06648-WHO (PR)

                                  12
                                                       Petitioner,
Northern District of California




                                                                                        ORDER TO SHOW CAUSE
 United States District Court




                                  13
                                                v.

                                  14     W. Z. JENKINS,

                                  15
                                                       Respondent.

                                  16

                                  17                                       INTRODUCTION
                                  18          Petitioner Shirley Soriano seeks federal habeas relief under 28 U.S.C. § 2241 from a
                                  19   prison disciplinary decision. The petition for such relief states cognizable claims.
                                  20   Accordingly, on or before April 22, 2019, respondent shall file an answer or a dispositive
                                  21   motion in response to the habeas petition.
                                  22                                        BACKGROUND
                                  23          Soriano is a federal prisoner who was convicted in Los Angeles and is housed at
                                  24   FCI-Dublin. In 2018, her jailors found her guilty of the unauthorized use of email and the
                                  25   telephone. As punishment, Soriano lost various privileges and 14 days of time credit.
                                  26
                                  27

                                  28
                                   1                                            DISCUSSION
                                   2            The Court may entertain a petition for writ of habeas corpus from a person claiming
                                   3   to be “in custody in violation of the Constitution or laws or treaties of the United States.”
                                   4   28 U.S.C. § 2241(c)(3). A district court considering an application for a writ of habeas
                                   5   corpus shall “award the writ or issue an order directing the respondent to show cause why
                                   6   the writ should not be granted, unless it appears from the application that the applicant or
                                   7   person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                   8            Soriano challenges on due process grounds the prison disciplinary decision and its
                                   9   attendant punishment. When liberally construed, she has stated claims for relief.
                                  10                                           CONCLUSION
                                  11            1. The Clerk shall serve a copy of this order, the petition and all attachments
                                  12   thereto, on respondent and respondent’s counsel, the United States Attorney General. The
Northern District of California
 United States District Court




                                  13   Clerk shall also serve a copy of this order on petitioner.
                                  14            2. On or before April 22, 2019, respondent shall file with the Court and serve on
                                  15   petitioner, an answer showing cause why a writ of habeas corpus should not be granted
                                  16   based on petitioner’s cognizable claims.
                                  17            3. If petitioner wishes to respond to the answer, she shall do so by filing a traverse
                                  18   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                  19   answer is filed.
                                  20            4. In lieu of an answer, respondent may file, on or before April 22, 2019, a motion
                                  21   to dismiss on procedural grounds. If respondent files such a motion, petitioner shall file
                                  22   with the Court and serve on respondent an opposition or statement of non-opposition
                                  23   within thirty (30) days of the date the motion is filed, and respondent shall file with the
                                  24   Court and serve on petitioner a reply within fifteen (15) days of the date any opposition is
                                  25   filed.
                                  26            5. Petitioner is reminded that all communications with the Court must be served on
                                  27   respondent by mailing a true copy of the document to respondent’s counsel.
                                  28
                                                                                       2
                                   1          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                   2   Court and respondent informed of any change of address and must comply with the
                                   3   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                   4   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   5          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                   6   be granted provided they are filed on or before the deadline they seek to extend.
                                   7          8. The filing fee has been paid.
                                   8          IT IS SO ORDERED.
                                   9   Dated: February 20, 2019
                                                                                          _________________________
                                  10
                                                                                          WILLIAM H. ORRICK
                                  11                                                      United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
